DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa [US Pub# 2019/0064018].

Regarding claims 1-8, 11, 12, 14 and 17: Miyazawa discloses a motorized joint unit comprising:
a pair of shells (30, 40) defining an inner cavity, the pair of shells adapted to be connected to adjacent links of an articulated mechanism;
a rotor (44) and stator (45) in the inner cavity actuatable to cause a relative rotation therebetween; a shaft (42) connected to the rotor (44) to rotate with the rotor (44) relative to the stator (45); a support (100) coupled to the shaft (42) by a mechanism, the support  (100) being connected to one of the shells to impart a rotation of the shaft (42) to the shell, the support (100) defining an annular wall; at least one strain gauge  (G1-G4) located on said annular wall of the support (100); a printed circuit board (20)(PCB) applied against the annular wall and 
a plurality of the strain gauges (G1-G7) are connected to the PCB (see claim 19).
wherein the strain gauges (G1-G7) are circumferentially spaced apart on the annular wall (see fig 6),  the PCB is a flexible PCB (see [0046]), wherein main faces of the PCB (23) are arcuate.
The strain gauges (G1, G3) are on an outer surface of the annular wall (see fig 19).
wherein the PCB (20) has an elongated shape (see fig 2) with at least one cutout opposite the at least one strain gauge, wherein the mechanism includes an output gear (32) integrally connected to the support (100).The mechanism is a strain wave gear (30) system include a wave generator connected to the shaft (11), a flexible gear (33) operatively connected to the wave generator and fixed to one of the shells, with the output gear connected to the other of the shells.
A connection between the at least one strain gauge and the PCB is done with welded micro-wires (see [0046], lines 4-6). A main PCB (“flexible circuit board”, [0046] line 5) rotatably connected to the shaft (42), the main PCB connected to the PCB, wherein the shaft (42) is hollow, and including another shaft (11) in the shaft (42), a slip ring arrangement between the main PCT and the other shaft, and an electrical connection between the other shaft and another motorized joint unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa [US Pub# 2019/0064018] in view of Ayuzawa [US Pub# 2020/0324406].

Regarding claims 9 and 10: Miyazawa does not explicitly show wherein the output gear is in an interior cavity defined by the annular wall of the support, wherein the output gear is connected to a disk wall at an end of the annular wall of the support.
However Ayuzawa shows wherein the output gear (17) is in an interior cavity defined by the annular wall of the support, wherein the output gear (17) is connected to a disk wall at an end of the annular wall of the support ( see fig 3).
It would have been obvious to someone having ordinary skill at the time of the effective filling date to have placed the output gear in the interior cavity of the support to create a more compact robot assembly and reduce the overall size of the robot.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa [US Pub# 2019/0064018] in Gilad [US Pub# 2010/0174141].

Regarding claim 13: Miyazawa does not wherein a connection between the at least one strain gauge and the PCB is done with beads. However It would have been obvious to someone having 

Regarding claim 15 and 16: Miyazawa does not explicitly show wherein the main PCB is connected to the PCB by a PCB strip, wherein the PCB and the PCB strip are integral to one another. However Gilad the main PCB is connected to the PCB by a PCB strip, wherein the PCB and the PCB strip are integral to one another (21 and 23 are connected by strip 22).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have connected the two PCB by strip to secure the connection between the two PCB’s.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
In response to applicant argument that the prior of the record fail to disclose “…at least one strain gauge located on said annular wall of the support…”.
Miyazawa reference shows strain gauges disposed on the annular element 100, and the gauges with tier connecting elements 121a, 121b, 121c, 121d are disposed in the inner circumferential walls of elements 100,  see paragraph [0056]


    PNG
    media_image1.png
    897
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    936
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    844
    621
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658